Title: [April 1788]
From: Adams, John Quincy
To: 



      Tuesday April 1st. 1788.
      
      
       The Court sits this day at Ipswich. Mr. Parsons went in the afternoon, I dined with him. Pickman gone to Salem: so that for two or three days I have been wholly alone at the office: Putnam took a long walk with me; he has been amusing himself with Stacey this day by the prescriptive privilege of deceiving. The manner was imprudent, and the thing itself beneath his years: but there is a pleasure in playing the fool at times; and perhaps these are peculiarly excusable. As we returned from our walk, I stop’d in at Mrs. Hooper’s to pass the last evening with Town­send. Parson Bass was there but soon went off. Amory took his usual rout; a Mr. Gartz, who belongs to Baltimore; Mr. Cutler and Thompson were with us all the evening: and we left them a little after ten.
      
      

      2d.
      
      
       This day Townsend and Amory finally left us and were to be sworn in to the Court of common-pleas at Ipswich. They entered the office both nearly at the same time, and have both continued here, more than three years. Their characters and dispositions, are essentially different. With Townsend I have been very intimate ever since I came to this town; but my acquaintance with Amory, has only been such as necessarily followed, from being so frequently with him. Townsend is in his twenty fifth year. His genius is very good, and somewhat eccentric. While at College, and for some time after he laboured under great disadvantages from his narrow circumstances; but for three or four years past he has been well supported, by a wealthy uncle, who has no children, and who will probably leave him something. Since he came here his studies have repeatedly been interrupted; and he has been obliged to attend for months together upon his brother, who died last summer in a consumption. The time which he could spend here was generally well employ’d. His disposition was easy and contented; rather apt to contract prejudices either favourable, or unfavorable to persons, from their first appearance; his friendships were very strong and his aversions rather severe. He was attached to his opinions, and would defend them with warmth: so that many of his acquaintance think him obstinate. But he has frequently said and I believe justly, that obstinacy consists in persevering in an opinion, without being willing to defend it when attacked; not in being unwilling to give it up without sufficient grounds to conclude it erroneous: and if his definition be true, I do not think he can properly be called obstinate. Upon general subjects his sentiments coincided very well with mine; but we differed very frequently in descending to particulars.
       Generosity, humanity and benevolence, are the ornaments of his heart, and in short from his whole character I have such an attachment for him, that I shall regret much his leaving this Town: my anxiety for his health increases this regret; his disor­der is alarming, and by so much the more as it has been peculiarly fatal to his family.
       Amory I will mention to-morrow.
       I took a walk with Putnam this afternoon, and as we returned Putnam urged me to go in to Dr. Smith’s; to which I finally agreed: Putnam pass’d a number of high encomiums upon Miss Smith; but as soon as we went into the house I found Miss Bradbury there; which explained Putnam’s eagerness. I sat and conversed till about nine o’clock, and then came off leaving my companion with his Dulcinea there.
      
      

      3d.
      
      
       Thompson went yesterday morning to Ipswich and returned last evening. I dined with him to day. Frank Bradbury and Putnam were likewise there. Amory and Townsend were sworn into Court yesterday in the afternoon, and immediately went on to Salem. Amory, whom I promised to mention this day is about twenty three. At a very early period of life he was engaged in scenes of intemperance and debauchery; and contracted a fondness for them, which he has not yet conquered. His imagination is lively and his apprehension uncommonly quick: but a great degree of volatility and unsteadiness, render all his reforming resolutions abortive. With any particular object before him he is indefatigably active, and industrious; but when it is once accomplished, he too often relapses into dissipation and inattention. Of almost three years and an half which have past since he entered Mr. Parsons’s office, he has not I suppose spent two in this Town, and of that Time perhaps he has not employ’d one half in the office. Yet such are his natural advantages for improvement, that in the short Time which he has devoted to study, he has acquired almost as much knowledge of the Law as a common person would, who should have been attentive through the whole period. Notwithstanding his habits of intemperance he has formed a tender connection with a young Lady in this Town, who is undoubtedly firmly perswaded that he will marry her. It will certainly be a great misfortune to her, should she be disappointed: for after so long, and so great an intimacy, with a young fellow whose principles and practice, are so repugnant to the general ideas of morality, and religion; it must be supposed that any other young gentleman, would be somewhat punctilious be­fore he would venture to pay his addresses to her. Unfortunately, the same causes, which are prejudicial to her reputation, will tend to render him faithless and inconstant. All that can be hoped is (and it is devoutly to be wished) that his native good sense, and strength of mind, will rise superior to all his youthful follies, and that of all the heterogeneous qualities which compose his character, the good only will remain. His manners and address are remarkably agreeable, and insinuating, and, he possess candour to applaud in others even those virtues of which he is most destitute. In short we may fairly say, that without an essential alteration in his course of life, he will ever be a worthless character; but that with such alterations as time and experience may very well produce, he may become one of the best and most useful men in the Commonwealth.
       Dr. Kilham returned this afternoon from Boston and Mr. Parsons from Ipswich.
       I took a long walk after dinner, with Putnam, F. Bradbury, and Thompson, and we passed the evening at Putnam’s lodgings.
      
      

      4th.
      
      
       The weather has been rather disagreeable this day.
       In the evening I went with Thompson and Putnam, to Mr. Bradbury’s, where we found a large company. Mr. W. Parsons and his wife; Mr. Sigourney, and his enamorata and an innumerable quantity of Miss Greenleafs’. We pass’d the evening as usual: singing, playing cards &c. Mr. Sigourney, has a very good voice, and entertained the company much more than such exercises generally do.
       We retired between 10 and 11 o’clock.
      
      
       
        
   
   “Rain” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      5th.
      
      
       Rain’d again a great part of the day. Putnam pass’d the evening at my lodgings. We conversed upon a variety of Subjects. I am more pleased with him, than I was while we were, Classmates: he is not exempt from that puerility which I mentioned as constituting his character; and I have sometimes seen him exert a degree of little cunning, to obtain an end, in trifles where it was totally unnecessary even to serve his own purpose; But he is good-natured, and friendly; willing and ready to oblige; easy and contented; enjoying the present, and looking forward to futurity without sufficient anxiety to embitter his happiness. I often envy him his feelings. For “who by taking thought can add one cubit to his stature.” The prospects of life which are before me, are by far the most frequent employment of my thoughts: and according to the different temperature of my Spirits, I am sometimes elated with hope, sometimes contented with indifference, but often tormented with fears, and depressed by the most discouraging appearances. Such reflections serve only to deprive me of my present enjoyments; after all, the events which Time is to produce, must take their course, and “sufficient surely,” to the day is the evil thereof.
      
      
       
        
   
   JQA’s earlier sketch of Putnam is in the entry for 27 May 1787 (above).


       
       
        
   
   Matthew, 6:27.


       
       
        
   
   Same, 6:34.


       
      
      

      6th.
      
      
       A Parson Allen preach’d this day for Mr. Carey. I went to hear him in the forenoon. His Sermon was sensible, but his delivery was quite disagreeable: his manner of speaking was so singular that several times it was with difficulty I restrained myself from laughing. I did not feel a great inclination to hear him again, and I therefore, went in the afternoon, and heard Mr. Murray. He is an orator; but if he did not betray such a consciousness of his own powers, while in the pulpit, he would be much more pleasing to me. There is no situation perhaps in which that consummate art of concealing art, is more requisite, than in the desk. Art is undoubtedly necessary in speaking to command the attention of an audience; but if that art is apparent, the solemnity of the occasion, greatly tends to increase the disgust which I always conceive, against affectation. For when a preacher appears so wholly occupied with the admiration of his own rhetorical talents; it seems he can have but little concern for the important subject, of which his eloquence is only the instrument, and which ought to be the chief, I had almost said the only object of his thoughts.
      
      

      7th.
      
      
       I went with Thompson, to Mr. Atkins’s, to answer to an action which we had brought before him this day.
       
       The first Monday in April, being the day appointed by the Constitution for the choice of Governor, Lieutenant Governor and Senators The Town meeting here began at ten in the morning, and the poll was closed at four in the afternoon. Mr. Hancock and General Lincoln, had a great majority in this Town, as well as in Newbury. And a federal List of Senators; for. Fed and anti; are the only distinctions at this day. Mr. S. Adams had a great number of votes for Lieutt. Governor; but, for what reason, I cannot tell, all the influence was against him. The revolution that has taken place in sentiments within one twelve month past must be astonishing to a person unacquainted, with the weaknesses, the follies, and the vices of human nature. The very men, who at the last election declared the Commonwealth would be ruined if Mr. Hancock was chosen, have now done every thing to get him in, and the other side are equally capricious. We have not yet got sufficiently settled to have stated parties; but we shall soon I have no doubt obtain the blessing.
       I pass’d an hour or two this evening with Thompson at Mrs. Emery’s: and he spent half an hour with me, till nine o’clock.
      
      

      8th.
      
      
       Pickman returned last evening from Salem. The votes in that Town, and in several others from which accounts have been received, are equally favorable or more so, than they were in this Town, to Mr. Hancock, and General Lincoln. I called and passed an hour or two at Mrs. Hooper’s in the evening: Miss Cazneau was there. Came home early in the evening.
       
        Belinda next advanc’d with rapid stride
        A compound strange, of Vanity and Pride
        Around her face no wanton Cupids play,
        Her tawny skin, defies the God of Day.
        Loud was her laugh, undaunted was her look,
        And folly seem’d to dictate what she spoke.
        In vain the Poet’s and musician’s art,
        Combine to move the Passions of the heart,
        Belinda’s voice like grating hinges groans,
        And in harsh thunder roars a lover’s moans.
       
      
       

      9th.
      
      
       Dined with Pickman and Thompson, at Mr. Parsons’s upon Salmon, which begin now to be caught in the river. We did not do much business in the afternoon. I called upon Putnam, after taking a walk with Thompson, but Putnam was engaged for the evening; so that I soon came home to my lodgings.
      
      

      10th.
      
      
       From the divers interruptions which we met with in the course of the day, we did but little at the office. We met this evening at Pickman’s chamber: he has joined us and is regularly with us. Stacey likewise pass’d the evening with us; and Mr. W. Farnham; I agreed to go with Pickman to Haverhill to-morrow. From thence I intend in the beginning of the next week, to proceed to Cambridge; attend at the exhibition there; and then go to Braintree and spend a few days. And I shall probably meet my brothers there. I have sometimes intended to wait for my father’s arrival; before I should go that way; but it is almost six months since I saw my friends in Cambridge, Braintree &c. which makes me somewhat impatient; and if I wait for my father I know not whether I shall go in one month or two: as I have been so little absent through the winter, I may venture now to indulge myself for a fortnight.
      
      

      11th.
      
      
       I set out with Pickman this morning at about nine o’clock: the weather was clear though rather windy: before twelve we arrived at Haverhill. I went immediately to Mr. Shaws; and Pickman, went to the tavern to meet a carriage, which he expected from Salem; but very unfortunately he found the Carriage, had past through the Town, not more than a quarter of an hour before he got there: such disappointments, are peculiarly teazing to Lover’s, and felt perhaps more keenly than greater misfortunes. After dinner I went down to Mr. White’s, and was sorry to find, that Leonard was gone to Hamstead with his mother. I call’d likewise at Mr. Thaxter’s, but he was not at home. I sat, half an hour with Mrs. Thaxter, who has met with a misfortune, and been very unwell for some time past.
       I thence went up to Judge Sargeant’s to pay a visit there; And I found Mr. Thaxter with him; I returned soon and drank tea at Mr. Thaxter’s; and soon after; went back to Mr. Shaw’s.
      
      

      12th.
      
      
       In the forenoon I went down, and spent a couple of hours with Mr. Thaxter: the rest of the day I employ’d in reading, upon several subjects. I took up Hudibras in the afternoon, and diverted myself with it for an hour or two.
      
      
       
        
   
   JQA adds, in his line-a-day entry, “Mr. Shaw’s. All day” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      13th.
      
      
       Attended meeting all day. Dined at Mr. Thaxter’s with Mr. J. Duncan. And in the afternoon, after service: we took a long walk. When we return’d to Mr. Thaxter’s we found Mr. Bartlett and his wife and Leonard White there. Mr. Parsons came in soon after. He is going to attend the Supreme Court, who will sit this week at Concord. The conversation soon turned upon political subjects; I knew we should have over again, what I have heard twenty times; and therefore I took a walk with Leonard White; and went home between 9 and 10 in the evening.
      
      

      14th.
      
      
       I met with several impediments in the morning so that it was eleven o’clock before I cross’d the river: the weather was very good, but growing Cloudy. I got to Doctor Kitteridge’s house at Andover, before one. I stop’d to see my Class-mate W. Abbot and dined there. Bowman and Wyeth were likewise there. I would say something of Mrs. Kitteridge, but it would be now a very improper time to give an account of such impressions. I left the House before three; and soon after it began to rain, and continued without intermission untill I arrived at Cambridge; I got there at about six. I rode, eight or ten miles with an Almsbury man, who is going to Concord court upon business. Mr. Parsons is engaged in his cause, and the man had a deal to say about lawyer’s.
       I found my brothers at our old chamber, and after sitting with them half an hour, went over, and pass’d the remainder of the evening with Packard. I found Cushman, at his chamber, and we spent the eve very sociably. Clarke had been riding in the rain as well as myself, the greatest part of the day. He came from Harvard, where he went to accompany Grosvenor, who went home very sick a few days ago.
       Cushman is apprehensive that he will not be able to obtain his degree before next Commencement. He tells me he has not yet preached, as had been reported: Child, Kellogg and Mead are, he says the only Classmates of ours who have yet appeared in the pulpit.
      
      
       
        
   
   Cushman had not received his bachelor’s degree in the commencement of 1787 because of unpaid college bills.


       
      
      

      15th.
      
      
       The weather was quite disagreeable, for exhibition; in consequence of which there was but little company. Phillips began the performances, with a Latin Oration. His subject was General Washington; a subject which must be inexhaustible or it would long since have been exhausted. He spoke well. Treadwell and Gardner, next came upon the stage, in a forensic disputation. Their question was something like this. “Whether mankind have any natural right to authority over one another.” They quibbled about words, and said on neither side much to the purpose. Treadwell however did better than I expected of him. In the Syllogistic dispute Cutts was respondent, Blake 2. and Wigglesworth opponents. I have forgotten the question upon which they exerciced their ingenuity. Bradbury and Hooper, personated Plato and Diogenes; in a dialogue, upon the conduct of courtiers: the only fault that could be found, was that Hooper’s delicacy of person, and neatness of dress, contrasted rather too much with our ideas of Diogenes, and indeed, with what he said in that Character. Paine and Shaw spoke a greek dialogue, in which I did not feel myself greatly interested; and Abbot closed with an English Oration, upon the slave-trade. The Composition was very good, and it was well spoken, though, the natural disadvantage of a weak voice, injured the effect of his delivery. I do not recollect having heard any performances upon this subject, at College, and it will afford a fruitful source for declamation.... The governor then arose, and made a speech addressed to the Students, in which he congratulated them upon their proficiency, and exhorted them to go on in the ways of well-doing. The music which succeeded was but indifferent. They had no violin: and Fay their best performer, was unwell, and did not attend.
       After the exhibition was over I went down to Judge Dana’s, and dined in company with a number of Ladies. Stedman and Harris, the butler, dined there too. There was a Miss Patten from Rhode Island; Almy Ellery is fond of her; and I will trust to her judgment; but was it not for that I should not be much prepossessed in the Lady’s favour: She is very tall, very young, and very diffident. Miss Badger I have seen before; but there are three or four Miss Clarke’s of whom I have heard much said; and whom I this day saw for the first Time. They are all agreeable; and none of them handsome: Patty is the most comely, me judice.
       After dinner I called at Dr. Wigglesworth’s, but the young Ladies were gone over to the College, to drink tea. We went to Phillips’s chamber. It was full of Company. Between seven and eight we went to Brown’s Rooms, and danced till between Twelve and one. I was completely fatigued, and glad that the company then dispersed. I pass’d the evening very agreeably; and after breaking up went with my Classmate Foster, and lodg’d at my brother’s Chamber; where by priority of possession I still claim a right.
      
      
       
        
   
   JQA’s ellipses.


       
       
        
   
   “Senior dance” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      16th.
      
      
       Breakfasted at Judge Dana’s. Doctor Waterhouse came, in and entertained us for some time with his quaint wit. I paid several visits in the course of the forenoon: pass’d a couple of hours very agreeably with Miss Wigglesworth and Miss Jones. The latter of these two Ladies, in former times, was not with me upon so good terms as at present. I thought her capricious, and ill-natured: but of late she has been much better. I once wrote a double acrostic for her, neither part of which was true. As I did not insert them at the time I will now introduce one of them; for the contrast is false and unjust. I went to see Mr. Smith, the Librarian, and also to Mr. Gannett’s; where Miss Lucy Cranch, has been these two months past. The young Lovers went home this forenoon with the Miss Clarkes, And Mr. Andrews did not get back, till we had nearly dined. Immediately after dinner I mounted my horse; and got to Mr. Cranch’s, between six and seven. My aunt I found was gone to Cambridge, for Lucy, and expects to return with her to-morrow. I found my friends well except W. Cranch, who has been very unwell, but is recovering.
       
        C—ould all the powers of rhetoric combined
        A—ssist to show the beauties of her mind
        T—he Poet’s efforts would be all in vain
        H—er mind is fair, without one single stain
        A—11 the soft Passions which improve the heart
        R—eign in her breast, and every thought impart
        I—n such a breast no foible can reside
        N—o little art, for prudence is her guide
        E—ach moral beauty, which adorns the soul
        J—oin’d to each grace, completes her soft controul
        O—f Siren charms, the poets often tell,
        N—o goddess e’er employ’d them half so well;
        E—nvy itself must drop a tear to find,
        S—o fair a face with such a beauteous mind.
        
         
          Jany. 22d. 1787.
         
        
       
      
      
       
        
   
   JQA mentions Miss Jones and Miss Ellery in his line-a-day entry (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
       
        
   
   The acrostic that JQA copied into this entry first appeared in his verse composition book, M/JQA/28, Adams Papers, Microfilms, Reel no. 223. The second acrostic, which he apparently wrote down on the leaf that followed, has been clipped out of the book.


       
      
      

      17th.
      
      
       Fast day. In the forenoon I remained at home, and spent my time in writing and reading. In the afternoon, I heard Parson Wibird. Mrs. Cranch and Miss Lucy came home this evening; a person from Boston brought us some Letters which came from Europe. Callahan was to sail, about the first of this month; which will probably be extended to the fifteenth.
       By this time I suppose my friends will be at Sea.
      
      
       
        
   
   These may have included JA to JQA, 23 Jan., and AA2 to JQA, 10 Feb., the only letters for the period sent to JQA from Europe and surviving in the Adams Papers.


       
       
        
   
   John Callahan’s Lucretia, in which JA and AA were traveling, was delayed off Weymouth, England, by winds until 27 April; the Adamses eventually arrived at Boston on 17 June. On 5 April, AA2 and her husband sailed from Falmouth in the Tyne packet, reaching New York in mid-May (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:214–216).


       
      
       

      18th.
      
      
       A cold north east storm, confined us to the house all day. I read a few pages in one of Gilbert’s treatises and wrote a little, likewise. The time however was spent without much improvement; Doctor Tufts was over here Yesterday and this day. He was attending upon Miss Quincy, who has been very ill in consequence of making a mistake in taking medicine, by swallowing salt petre instead of salts.
      
      

      19th.
      
      
       The weather has been rather better this day than it was yesterday. I went with both my brothers on a shooting party, an amusement which I follow no where except at Braintree though, there could not perhaps be a more miserable place, for sport. Dined with W. Cranch, and my brothers at Dr. Tufts’s in Weymouth; and saw Mrs. Tufts for the first Time since her marriage: last fall she was at Newbury-Port, when Mr. Odiorne, was married; and at that time had no thoughts, or at least no expectation, of changing her situation soon. But Mr. Tufts, who had always been remarkably backward, in affairs of this nature; was equally expeditious, when he was once engaged: he could not even wait, till he had got an house ready; but married immediately and lives for the present with his father. We return’d, so as to get home just before dark.
      
      

      20th.
      
      
       I pass’d the forenoon at home in writing. In the afternoon, I attended meeting and heard Mr. Wibird. After meeting, I went down to view the house, which they are repairing for my father: I was not perfectly pleased with it; but it now appears in a very unfavourable light: they are obliged to make the most necessary repairs very hastily expecting my father in a few weeks. I am in hopes, that after my parents return; this place will be more lively and agreeable to me than it is at present. I think I shall never make it the standing place of my residence: but I shall wish to pass much of my time here, and hope the change may be for the better.
      
      
       
        
   
   The Vassall-Borland place was an abandoned loyalist estate in Braintree. Several individuals occupied the house during the Revolution and afterward, until it was finally purchased for JA in Sept. 1787 through the agency of Drs. Cot­ton Tufts and Thomas Welsh. Long known as the Old House, four generations of Adamses lived in it until 1927. In 1946 it was deeded to the federal government and became the Adams National Historic Site. For additional details, consult the notes in Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 3:264–266, and JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:217; the Old House is illustrated in JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:facing 195.


       
      
      

      21st.
      
      
       We were again confined all day to the house, by the badness of the weather. Mr. Cranch however went to Boston. I find, as I always have found, great inconveniences in writing here, and indeed, there are no small inconveniences in thinking; I wrote however a little, and read a few pages in Gilbert’s treatise of Evidence, it being a Law book. W. Cranch is reading Bacon; but makes no great progress in it at Braintree. It is a book which many instructors recommend to be read through in course; but Mr. Parsons says it is calculated, only to make matter of Fact lawyers; men, who without knowing the true principles upon which the Science is grounded, or the reasoning by which it is supported; will be confined in their knowlege to ita lex scripta est, and will be incapable of applying the principles to new cases, or to circumstances different from such as have already taken place.
      
      
       
        
   
   Geoffrey Gilbert, The Law of Evidence..., London, 1717, and later revised and corrected editions.


       
       
        
   
   Matthew Bacon, A New Abridgment of the Law..., 5 vols., London, 1736–1766.


       
      
      

      22d.
      
      
       I took a ride in the forenoon with W. Cranch. Mr. Cranch came home from Boston, and brought young Waters with him. Mr. Weld, with his wife and her Sister pass’d the afternoon here; and when I return’d from my father’s Library, where I went to take a list of his Law-Books; I found Mr. Norton here: he has some thoughts of going to Menotomy to-morrow, to Mr. Fiske’s ordination; and made this a stage on his way. He is paying his addresses to Miss Betsey Cranch, and will, I suppose marry her, unless some particular accident should intervene. He was ordained last fall, at Weymouth, in the parish where, my grandfather Smith was settled; and he is said to be a young man of good sense, and a good disposition.
      
       

      23d.
      
      
       The weather was so disagreeable, that Mr. Norton gave up the thoughts of going to Menotomy, and return’d to Weymouth. It has been very dull, a great part of this month. March was much more agreeable. My Brothers however went over to Milton in the afternoon, I intended when I came here to have returned yesterday to Cambridge; but I have deferr’d it, and shall probably still defer it till friday. On Saturday, I must certainly get home to Newbury-Port; where by my diligence I must repair the loss of time which I have sustained in this tour.
      
      

      24th.
      
      
       Charles went to Boston this morning, and brought me back some letters from Europe. I went in the forenoon with Miss Betsey Cranch, down to Mrs. Quincy’s where she intends to spend a few days: but I did not see either of the ladies there: Miss Quincy, has in some measure recovered from the illness occasioned by a mistake in taking a medicine. I spent my time this day as I have every day since I came here, somewhat miscellaneously.
      
      
       
        
   
   See entry for 17 April, note 1 (above).


       
      
      

      25th.
      
      
       I left Braintree between 9 and 10. and stoppd, about half an hour at Genl. Warren’s, he was gone to Plymouth but Mrs. Warren was at home. The Genl.’s political character has undergone of late a great alteration. Among all those who were formerly his friends he is extremely unpopular; while the insurgent and antifederal party (for it is but one) consider him in a manner as their head; and have given him at this election many votes for lieutenant governor. Mrs. Warren complained that he had been abused shamefully, and very undeservedly; but she thought me too federal to talk freely with me.
       I called for a few minutes at George’s Office, which he has lately opened. I got to Cambridge, a little before one, and called at the Butler’s room: where I found Mr. Ware, and Packard. Dined at Judge Dana’s. Miss Jones was there, and agreeable as usual. In the afternoon, I went to Dr. Williams’s. Sam has been gone about two months to Sea; Jenny is still losing her beauty, and will soon, have none to lose.
       I was at Abbot’s chamber an hour or two. And return’d to Mr. Dana’s with Packard to tea. Stedman, and Harris, and my very good friend and Classmate O. Fiske, pass’d the evening there; and it was uncommonly sociable.
       I had promised Pickman to meet him this day in Salem, but was prevented by the weather as it rain’d all the afternoon.
       I forgot to mention, that my Classmate Harris dined with us at Judge Dana’s. He came a day or two ago, from Worcester, where he is now keeping school. It was feared, that he was in a decline, but I think he looks better than he did when we left College.
      
      

      26th.
      
      
       Between five and six this morning, I left the judge’s house, with Mr. Andrews who is going to preach at Newbury-Port. We stopp’d at the Colleges, to take their Letters, but they had not risen. The Clock struck six, as we went out of the College yard. We breakfasted at Newells tavern, and got into Salem at about ten o’clock: I paid a visit to Mr. Read; he is going to be married; and to a young Lady with a large fortune, which is rather surprizing.
       I met Pickman in the street, and went home with him. After sitting a few minutes we walk’d about the Town; I went to see Miss Hazen; who appears just as she did two years ago. Dined with Pickman; and at about two o’clock Andrews called me, to proceed. The weather was so windy, and the surf so great that we had some little difficulty in getting over Beverley ferry. We arrived in Newbury-Port at about seven. I went and pass’d a couple of hours with Putnam. I then came home, and soon retired as I was exceedingly fatigued, and felt very stiff.
      
      

      27th.
      
      
       I attended meeting all day, and heard Mr. Andrews. He speaks very well, and his composition was I believe generally pleasing. I sometimes think that he mistakes his genius, and imagines that his fansy is lively and his first thoughts the best; while in truth his conception is naturally slow, and he ought to study greatly his writings. He was this day very brilliant in his expressions, and flowery in his periods, but his thoughts were rather too much in the common run, and this fault, I have frequently observed, in his pieces.
       In the beginning of the evening, I called at Mr. Tufts’s, to give him a watch which I brought for him; I spent the remainder of the evening and supp’d at Deacon Thompson’s. Walk’d with Mr. Andrews up to Mrs. Farnham’s, where he lodges; he proposes to return to-morrow to Cambridge.
      
      

      28th.
      
      
       Dull weather. Wind Northeast. It began to rain a little after noon, and continued all the rest of the day. I pass’d the evening at Dr. Swett’s. We play’d whist, and I was somewhat unfortunate. Little came home and lodg’d with me; the weather being so bad, that he could not conveniently go to Newbury.
      
      

      29th.
      
      
       The weather this day was tolerable. I went in the evening with Thompson to Captain Coombs’s, where we found the young Ladies. Polly Coombs, is very sick; they fear in a Consumption. Nancy Jenkins too has been unwell, and still looks thin. Mr. Farnham and J. Greenleaf were there; and Mr. Cutler. We had singing as usual.
      
      

      30th.
      
      
       Very agreeable weather. After we had done at the office, I took a long walk with Thompson. We then went to Mrs. Emery’s where we found Miss Roberts. We there pass’d a couple of hours, and from thence went to Mr. Frazier’s. We found ourselves in the midst of a large Company of young folks. All the College lads, and all the young Misses of that sett. We past about an hour with them, and then without much reluctance left them.
      
      
       
        
   
   JQA notes in his line-a-day entry that he “could not study” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
     